Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 1 of 8 Pageid#: 192




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTER DISTRICT OF VIRGINIA
                                Charlottesville Division

 ______________________________________
 ECHELON HOMES, LLC,

        Plaintiff,

 v.                                                  Civil Action No. 3:20-CV-00030-NKM

 BANK OF AMERICA, N.A.,

        Defendant/Third-Party Plaintiff

 v.

 RICHARD JEFFREY ROBERTSON

 and

 ECHELON CUSTOM HOMES, LLC

       Third-Party Defendants.
 ______________________________________


                    THIRD-PARTY DEFENDANTS’ ANSWER TO
                BANK OF AMERICA, N.A.’S THIRD-PARTY COMPLAINT

        Third-Party Defendants, Richard Jeffrey Robertson and Echelon Custom Homes, LLC

 (collectively, “Robertson”), by counsel, pursuant to Rule 14 of the Federal Rules of Civil

 Procedure, hereby file this Answer in response to Bank of America, N.A.’s Third-Party Complaint

 against them (the “Third-Party Complaint”), and state as follows:

        Paragraph references below refer to the numbered paragraphs in the Third-Party

 Complaint prior to the subheader “Factual Allegations” (“Section One”):
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 2 of 8 Pageid#: 193




        1.      With regard to Paragraph 1, Robertson denies that he was ever an employee of

 Plaintiff. Robertson admits that the remaining allegations of Paragraph 1 were made but denies

 any theft, conversion and negligence.

        2.      With regard to Paragraph 2, Robertson admits that no claims were asserted against

 them by Plaintiff but denies that any action by Robertson caused the Plaintiff loss.

        3.      Paragraph 3 calls for a legal conclusion for which no response is required.

        4.      On information and belief, Robertson admits the allegations of Paragraph 4.

        5.      Paragraph 5 is admitted.

        6.      Paragraph 6 is admitted.

        7.      Paragraph 7 is admitted.

        8.      Paragraph 8 is admitted.

        9.      Paragraph 9 is admitted.

        10.     Paragraph 10 is admitted.

        Paragraph references below refer to the numbered paragraphs in the Third-Party

 Complaint after the subheader “Factual Allegations” (“Section Two”):

        11.     With regard to Paragraph 1, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.

 Robertson was never an employee of Echelon Homes, LLC.

        12.     Paragraph 2 is admitted.

        13.     Paragraph 3 is admitted.

        14.     Paragraph 4 is admitted.

        15.     Paragraph 5 is admitted.
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 3 of 8 Pageid#: 194




        16.     With regard to Paragraph 6, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.

        17.     With regard to Paragraph 7, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.

        18.     With regard to Paragraph 8, Robertson admits that BANA had no knowledge of

 any conversations or relations between Plaintiff and Robertson; however, Robertson denies that

 Robertson’s actions were without the ultimate approval of Plaintiff.

        19.     Paragraph 9 is admitted.

        20.     Paragraph 10 is admitted.

        21.     Paragraph 11 is admitted.

        22.     Paragraph 12 is admitted.

        23.     With regard to Paragraph 13, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.

        24.     With regard to Paragraph 14, Robertson admits that BANA had no knowledge of

 any conversations or relations between Plaintiff and Robertson; however, Robertson denies that

 Robertson’s actions were without the ultimate approval of Plaintiff.

        25.     Paragraph 15 is admitted.

        26.     Paragraph 16 is admitted.

        27.     Paragraph 17 is admitted.

        28.     With regard to Paragraph 18, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.

        29.     With regard to Paragraph 19, Robertson admits that such conclusion would be true

 “assuming the allegations in Plaintiff’s Complaint are true,” but, in fact, denies such allegations.
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 4 of 8 Pageid#: 195




        30.       With regard to Paragraph 20, Robertson admits that BANA had no knowledge of

 any conversations or relations between Plaintiff and Robertson; however, Robertson denies that

 Robertson’s actions were without the ultimate approval of Plaintiff.

        31.       Paragraph 21 is admitted.

        32.       Paragraph 22 is admitted.

        33.       With regard to Paragraph 23, Robertson reasserts the responses set forth above in

 connection with the referenced paragraphs as if fully set forth herein.

        34.       Paragraph 24 (the first such numbered paragraph in this Section Two) is denied.

        35.       Paragraph 25 (the first such numbered paragraph in this Section Two) is denied.

        36.       Paragraph 26 (the first such numbered paragraph in this Section Two) asserts a legal

 conclusion for which no response is required. Robertson denies that they retained the entire value

 of the Checks.

        37.       Paragraph 27 (the first such numbered paragraph in this Section Two) is denied.

        38.       With regard to Paragraph 28 (the first such numbered paragraph in this Section

 Two), Robertson reasserts the responses set forth above in connection with the referenced

 paragraphs as if fully set forth herein.

        39.       Paragraph 29 (the first such numbered paragraph in this Section Two) asserts a legal

 conclusion for which no response is required. To the extent any such allegations are considered

 factual, they are denied.

        40.       With regard to Paragraph 30 (the first such numbered paragraph in this Section

 Two), Robertson reasserts the responses set forth above in connection with the referenced

 paragraphs as if fully set forth herein.
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 5 of 8 Pageid#: 196




        41.     Paragraph 31 asserts a legal conclusion for which no response is required. The

 referenced statutes speak for themselves.

        42.     Paragraph 32 asserts a legal conclusion for which no response is required.

        43.     Paragraph 33 asserts a legal conclusion for which no response is required.

        44.     Paragraph 34 asserts a legal conclusion for which no response is required.

        45.     With regard to Paragraph 35, Robertson reasserts the responses set forth above in

 connection with the referenced paragraphs as if fully set forth herein.

        46.     Paragraph 24 (the second such numbered paragraph in this Section Two) is denied.

        47.     Paragraph 25 (the second such numbered paragraph in this Section Two) is denied.

        48.     Paragraph 26 (the second such numbered paragraph in this Section Two) is

 admitted.

        49.     Paragraph 27 (the second such numbered paragraph in this Section Two) calls for

 a legal conclusion to which no response is required. To the extent any factual allegations are made,

 they are denied.

        50.     Paragraph 28 (the second such numbered paragraph in this Section Two) is denied.

        51.     Paragraph 29 (the second such numbered paragraph in this Section Two) is denied.

        52.     Paragraph 30 (the second such numbered paragraph in this Section Two) is denied.



        As affirmative defenses and in response to Plaintiff’s Complaint, Robertson further

 states as follows:

        53.     All funds into and out of the BANA Account were used for the benefit of Plaintiff

 in relation to Plaintiff’s construction project known as “Lot A-17, Ragged Mountain” (the

 “Project”).
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 6 of 8 Pageid#: 197




        54.      Robertson segregated the funds in the Account for the purposes of ensuring such

 funds remained available and were appropriately used for completion of the Project.

        55.      Upon Robertson explaining the intent, as described above, to Plaintiff, and prior to

 the filing of Plaintiff’s Complaint, Plaintiff ratified and approved all actions taken by Robertson

 in relation to the BANA Account, the Checks deposited thereto and payments made therefrom.

        56.      All allegations that Robertson’s actions were for their own personal gain or benefit

 are denied.

        57.      Because all funds related to the Account were used for Plaintiff’s benefit, Plaintiff

 has suffered no damages for which either Bank of America, N.A. or Robertson can be held liable.

        58.      Given Plaintiff’s ratification and approval of Robertson’s actions which are the

 subject of this case, Plaintiff is equitably estopped from claiming Robertson’s actions were

 wrongful in any way.

        59.      Given Robertson’s intent, the actual use of funds, and Plaintiff’s ratification and

 approval of Robertson’s actions which are the subject of this case, Robertson cannot be held liable

 under any Count of the Complaint or the Third-Party Complaint.

        60.      But for the actions of Bank of America, N.A., in accepting the deposit of and paying

 the Checks, there would be no alleged liability or damage asserted by Plaintiff.

        61.      Bank of America, N.A.’s unclean hands equitably estop it from asserting a claim

 against Robertson.

        62.      Bank of America, N.A.’s delay in notifying Robertson of its claims at least partially

 discharges Robertson of any potential liability pursuant to Va. Code Ann. §8.4-207.1(d) and

 §8.3A-416(c).
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 7 of 8 Pageid#: 198




        WHEREFORE, for the reasons set forth hereinabove, Robertson prays that this Honorable

 Court dismiss all claims against Third-Party Defendants and to grant such other and further relief

 as the Court deems just and appropriate.

                                              Respectfully submitted,

                                              RICHARD JEFFREY ROBERTSON

                                              and

                                              ECHELON CUSTOM HOMES, LLC

                                              By Counsel


                                              ________________/s/_____________________
                                              Peter J. Caramanis (VSB No. 43447)
                                              Jessica F. Phillips (VSB No. 65953)
                                              ROYER CARAMANIS PLC
                                              200-C Garrett St.
                                              Charlottesville, VA 22902
                                              (434) 260-8767 (phone)
                                              (434) 710-4061 (fax)
                                              pcaramanis@rc.law
                                              jphillips@rc.law
Case 3:20-cv-00030-NKM-RSB Document 27 Filed 10/14/20 Page 8 of 8 Pageid#: 199




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 14, 2020, a true and correct copy of the foregoing was
 electronically filed using the CM/ECF system and sent via first class U.S. Mail to the following:

 Kelly G. Roberts, Esq.
 Tucker Griffin Barnes, P.C.
 307 W. Rio Road
 Charlottesville, VA 22901
 (434) 951-0872 phone
 (434) 951-0876 fax
 kroberts@tgblaw.com
 Counsel for Plaintiff

 and

 Heather B. Chaney, Esq.
 McGuireWoods LLP
 1750 Tysons Corner, Suite 1800
 Tysons Corner, VA 22102
 (703) 712-5015 phone
 (703) 712-5236 fax
 hchaney@mcguirewoods.com
 Counsel for Defendant/Third-Party Plaintiff




                                               __________________/s/______________________
                                               Peter J. Caramanis (VSB No. 43447)
                                               Jessica F. Phillips (VSB No. 65953)
                                               ROYER CARAMANIS PLC
                                               200-C Garrett St.
                                               Charlottesville, VA 22902
                                               (434) 260-8767 (phone)
                                               (434) 710-4061 (fax)
                                               pcaramanis@rc.law
                                               jphillips@rc.law

                                               Counsel for Third-Party Defendants
